DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	the claimed invention is directed to non-statutory subject matter.  The claim 19 does not fall within at least one of the four categories of patent eligible subject matter because claim 19 describe a **computer readable medium**.  
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed **computer readable medium** is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 10, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wen US 9,749,076.
Regarding claim 1, Wen discloses in Fig. 1, a method for channel management in an optical network unit, wherein the method comprises: 
receiving a disable channel action message sent by an optical line terminal, wherein the disable channel action message is used to instruct disabling a first channel of the optical network unit and transferring a state of the optical network unit on the first channel from an operation state to a pending state according to the disable channel action message (see Tables 1-4; col. 6, lines 29-51).
	Regarding claim 2, Wen discloses wherein the method further comprises: turning off a transmitter and/or a receiver on the first channel after a specified time is reached, transferring a state machine from the pending substate of the operation state to a disabling channel status, and starting a timer (table 1; col. 4, lines 25-29).  Furthermore, Wen discloses for ranging (see col. 1, lines 40-46, col.2, lines 20-29), thus it inherently that the PLOAM message is sent in the time window.

Regarding claim 18, Wen discloses an optical network unit, wherein the optical network unit comprises: a memory for storing one or more programs; one or more processors connected with the memory, the one or more programs, when executed by the one or more processors, cause the one or more processors to perform the following operations (col. 9, claims 9-10), receiving a disable channel action message sent by an optical line terminal, wherein the disable channel action message is used to instruct disabling a first channel of the optical network unit; transferring a state of the optical network unit on a first channel from an operation state to a pending state according to the disable channel action message (see Tables 1-4; col. 6, lines 29-51).
	Regarding claim 19, as far as Examiner understood, Wen discloses a computer readable storage medium storing a computer program, which when executed by a processor, cause the processor to perform the following operations (col. 9, claims 9-10): receiving a disable channel action message sent by an optical line terminal, wherein the disable channel action message is used to instruct disabling a first channel of the optical network unit; transferring a state of the optical network unit on a first channel from an operation state to a pending state according to the disable channel action message (see Tables 1-4; col. 6, lines 29-51).




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wen US 9,749,076 in view of Some et al. US2018/0359032.
	Regarding claim 11, OMCI protocol is well-known in the art as disclosed in paragraph 0056 of Some et al..
	Before the effective filling date of claimed invention, it would have been obvious to an artisan to include the well-known OMCI protocol taught by Some in the apparatus of Wen.  One of ordinary skill in the art would have been motivated to do that in order to manage the optical system.
	Regarding claim 12, Wen discloses wherein a plurality of new attributes are extended in a TWDM channel management entity, each new attribute corresponding to at least one item of the disable channel action message or at least one item of the first channel action response message (col. 1, lines 23-26).

7.	Claims 3-9, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Ye et al. U.S. Publication no. 2017/0303020.  Communication method applied to multi-wavelength passive optical network
b.	Gao et al. U.S. Publication no. 2021/0152249.  Passive optical network channel bonding protocol
c.	Lee et al. U.S. Publication no. 2015/0365191.  Method of tuning wavelength in time and wavelength division multiplexing passive optical network (TWDM-PON)

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.

the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
03/10/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2613